RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido a los empleados y funcionarios de la Rama Judicial el viernes 28 de noviembre de 2008, libre con cargo a vacaciones.
A tales efectos, y según nuestra facultad para reglamen-tar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales se aplicará lo dis-puesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerará el viernes 28 de no-viembre de 2008, como si fuera un día feriado completo. Cualquier término que venza ese día se extenderá hasta el lunes 1 de diciembre de 2008, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(.Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina